DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/28/2020 and 03/18/2021 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
For example:
Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being un-patentable over Holson et al Patent Application No. :( US 2020/0171653 A1) hereinafter referred as Holson, in view of Adam et al   US Patent Application No.:( US 2014/0324339 A1) hereinafter referred as Adam.
For claim 1, Holson teaches a node location tracking method, comprising: an initial localization step of estimating initial locations of a robot (paragraph [0004], lines 1-10) and neighboring nodes using inter-node measurement and a Sum of Gaussian (SoG) filter (paragraph [0113], lines 5-15), wherein the initial localization step includes: an iterative multilateration step of initializing the locations of the nodes (paragraphs [0048]-[0049], lines 1-10). However, Holson disclose all the subject matter of the claimed invention with the exemption of the SoG filter generation step of generating the SoG filter as recited in claim 1.
Adam from the same or analogous art teaches the SoG filter generation step of generating the SoG filter (paragraph [0073], lines 15-23). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the SoG filter generation step of generating the SoG filter as taught by Adam into the robot base position planning of Holson.   
The SoG filter generation step of generating the SoG filter can be modify/implemented by combining the SoG filter generation step of generating the SoG filter with the device. This process Adam into the robot base position planning of Holson.  As disclosed in Adam, the motivation   for the combination would be to use the SoG filter that will help to track the device more efficiently, becoming the method device more reliable for a better communication.
For claim 7, Holson teaches the node location tracking, further comprising: a movement based tracking step of estimating the location or movement of the neighboring nodes more accurately using movement of the robot from the initial position value of the robot or the neighboring nodes estimated in the initial localization step (paragraph [0074], lines 9-20).  
For claim 8, Holson teaches the node location tracking, wherein the movement based tracking step comprises a SoG filter resetting step, a SoG filter updating step (507-508 fig. 5) (paragraph [0040], lines 13-26), a SoG filter merging step and a weight transfer step (paragraph [0071], lines 1-10).
Allowable Subject Matter
Claims 2-6 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:
US-20200225053-A1
Rus; Daniela
US-20160082597-A1
Gorshechnikov; Anatoly
US-20190120633-A1
Afrouzi; Ali Ebrahimi
US-20040120550-A1
Comaniciu, Dorin
US-9584969-B2
Yiu; Simon

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642